DETAILED ACTION
This is the final Office action on the merits. Claims 1-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed on 12/21/2021 are sufficient to overcome the objections to the
specification.
The amendments fail to overcome the rejections of claims 1-14, 16-18, 20, and 21 under 35 U.S.C. 103 as being obvious over Pacala et al. (US 20190011567 A1), in further view of  Niclass et al. (US 20180341009 A1) and Kirsch (US 20150172578 A1).
The amendments fail to overcome the rejections of claims 15 and 19 under 35 U.S.C. 103 as being obvious over Pacala et al. (US 20190011567 A1), in further view of  Niclass et al. (US 20180341009 A1), Kirsch (US 20150172578 A1), and Dussan et al. (US 20170242108 A1).
The amendments fail to overcome the rejections of claims 22 and 23 under 35 U.S.C. 103 as being obvious over Pacala et al. (US 20190011567 A1), in further view of  Kirsch (US 20150172578 A1).

Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Specifically the applicant argues that the prior art, particularly Kirsch, fails to teach the limitations, “an analog readout circuit including a plurality of output channels configured to read out the electrical signals; and a multiplexer configured to, for each reading cycle, selectively couple receiving pixels of the at least one receiving pixel column to the plurality of output channels based on the receiving direction, .

Further, the applicant adds the language, “such that the non-receiving pixels are entirely disconnected from the analog readout circuit for a respective reading cycle.” to claims 1, 7, 10, 11, and 22 to make clear the argument above. However, the applicant does not give a specific definition for the limitation, “entirely disconnected” and one does not appear within the specification either. The closest that can be found is the final sentence of paragraph [0059] and the first paragraph of [0060] which seem to equate connection of pixels to readout channels as being the same as the selective coupling of pixels for readout by the output channels. This leads to the conclusion that “entirely disconnected” at least reasonably covers pixels not being selected for reception not being read out by the output channels, a limitation which is taught by Pacala et al. (FIG. 11, column selecting circuitry 1104, Paragraphs [0166] and [0168]. Non-selected pixels are not readout by the output channels, and thus could be classified as entirely disconnected.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-14, 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 20190011567 A1), in further view of  Niclass et al. (US 20180341009 A1) and Kirsch (US 20150172578 A1).

Regarding claim 1 Pacala et al. teaches a Light Detection and Ranging (LIDAR) system, comprising:
	a LIDAR transmitter configured to scan a field of view with a plurality of laser beams according to a transmission interval (FIG. 9A, emitter array 902, Paragraph [0144]), the LIDAR transmitter comprising: 
a one-dimensional scanning mirror configured to oscillate about a single scanning axis such that the plurality of laser beams are projected as a vertical scanning line into the field of view that moves horizontally across the field of view as the one-dimensional scanning mirror oscillates about the single scanning axis (FIG. 9A, MEMS device 904 and scanning axis 918, Paragraph [0144]);
a LIDAR receiver configured to receive a reflected light beam from a receiving direction (FIG. 11, Paragraph [0166]), [1…] the LIDAR receiver comprising: 
a two-dimensional (2D) photodetector array including a plurality of pixel rows and a plurality of pixel columns (FIG. 11, sensor array 1102, Paragraph [0166]), wherein each pixel of the 2D photodetector array is configured to generate electrical signals based on received light (Paragraph [0073], sensor array can use SPAD technology, which accomplishes this.). [2, 3…]

Pacala et al. fails to teach, but Niclass et al. does teach [1]: the reflected light beam having an oblong shape that extends in a lengthwise direction (FIGS. 7A-C, illumination spot 110, 120, and 124, Paragraph [0062]) and [2]: wherein the reflected light beam, incident on the 2D photodetector array, extends in 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by Pacala et al., with the oblong beam shapes taught by Niclass et al. The reason for this is that, if the intended design of the scanner it to scan horizontally
using a vertical scan line, then using lasers with oblong cross-sections in the vertical direction would cover a greater amount of the vertical distance using fewer overall emitters. This predictably leads to a more efficient design, requiring fewer emitters and less overall circuitry necessary to control them.

This combination still fails to teach, but Kirsch does teach [3]: an analog readout circuit including a plurality of output channels configured to read out the electrical signals (FIG. 3, analog processing and control circuitry 120 and analog circuit blocks 122, Paragraph [0037]); and
	a multiplexer configured to, for each reading cycle, selectively couple receiving pixels of the at least one receiving pixel column to the plurality of output channels based on the receiving direction, while decoupling non- receiving pixels not included in the at least one receiving pixel column from the plurality of output channels based on the receiving direction such that the non-receiving pixels are entirely disconnected from the analog readout circuit for a respective reading cycle (Pacala et al. FIG. 11, column selecting circuitry 1104, Paragraph [0166] and [0168], Can select column to synchronize with the row, effectively selecting based on estimated receiving direction. This applies in reverse, as non-selected pixels could be classified as entirely disconnected from the readout circuitry. Kirsch, FIG. 5, analog circuit blocks 122, pixels 190, and configurable interconnect circuitry 212, paragraph [0047]).


be accomplished. Additionally, Pacala et al. already describes the selection of pixels for readout based
on the emitters being used and the direction they are being emitted in (Pacala et al., FIG. 11, column
selecting circuitry 1104, Paragraph [0166]), which is compatible with this multiple readout channel set
up.

Regarding claim 2 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 1, wherein the multiplexer is configured to selectively couple each of the plurality of output channels to at least one different pixel row of the plurality of pixel rows for each reading cycle (Pacala et al., FIG 12, row selecting circuitry 1204, Paragraph [0169] and Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040]).

Regarding claim 3 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 2, wherein the number of the plurality of output channels is less than the number of the plurality of pixel rows (Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040], Fewer analog circuit blocks then pixel rows in the pixel group.).



Regarding claim 5 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 4, wherein the plurality of pixel groups are mutually exclusive of each other (Kirsch, FIG. 3, Paragraph [0039], FIG. 3 shows adjacent pixel groups to 190, making the groups mutually exclusive.).

Regarding claim 6 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 1, further comprising: 
a controller configured to synchronize coupling the receiving pixels of the at least one receiving pixel column to the plurality of output channels with the receiving direction (Pacala et al., FIGS. 11, column selecting circuitry 1104, Paragraph [0166], Can select column to synchronize with the row, effectively selecting based on estimated receiving direction. Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040]).

Regarding claim 7 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 1, wherein the multiplexer is configured to sequentially couple and decouple the plurality of pixel columns to the plurality of output channels as the at least one receiving pixel column changes according to the receiving direction changing (Pacala et al., FIGS. 11, column selecting circuitry 1104, Paragraph [0166], Circuitry controls the sequence in which the columns are selected, and can be synchronized with 

Regarding claim 8 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 1, wherein: 
the vertical scanning line includes a first plurality of segments (Pacala et al., FIG. 3, illuminating beams 310, Paragraph [0091]. The emitted beams form a parallel line.), each segment of the first plurality of segments originating from a different one of the plurality of laser beams (Pacala et al., FIG. 3, column of emitters 302 and illuminating beams 310, Paragraph [0091]. This line is composed of light from a column of emitters.), 
the LIDAR transmitter comprises a plurality of light sources configured to generate the plurality of laser beams (Pacala et al., FIG. 3, column of emitters 302 and illuminating beams 310, Paragraph [0091]. This line is composed of light from a column of emitters.), wherein each of the plurality of light sources is configured to generate a different laser beam that corresponds to a different segment of the vertical scanning line (Pacala et al., FIG. 3, column of emitters 302 and illuminating beams 310, Paragraph [0091]. This line is composed of light from a column of emitters.), 
wherein the reflected light beam comprises a second plurality of segments that correspond to the first plurality of segments of the vertical scanning line (Pacala et al., FIG. 3, illuminating beams 310 and reflected column of light 318), each of the second plurality of segments extends in the lengthwise direction along a different segment of a plurality of segments of the at least one receiving pixel column (Pacala et al., FIG. 3, reflected column of light 318 and column of photosensors 306, Paragraph [0097]).

Regarding claim 9 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 8, wherein each segment of the at least one receiving pixel column corresponds to a different one of the plurality of light sources (Pacala et al., Paragraph [0085], “In some embodiments, sensor array 220 can be configured to correspond with emitter array 210 such that each photosensor 222 is mapped to a respective emitter 212 in emitter array 210.”), the LIDAR system further comprising: 
a controller configured to synchronize coupling the receiving pixels to the plurality of output channels with an activation of at least one of the plurality of light sources such that the receiving pixels coupled to the plurality of output channels are located in at least one of the plurality of segments of the at least one receiving pixel column that receives the reflected light beam (Pacala et al., FIGS. 11, column selecting circuitry 1104, Paragraph [0166], Circuitry controls the sequence in which the columns are selected, and can be synchronized with the emitting array to match the receiving direction.).

Regarding claim 10 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 9, wherein:
	at least one light source of the plurality of light sources is inactive for each reading cycle such that the plurality of segments of the at least one receiving pixel column includes at least one inactive segment (Pacala et al., FIG 13A, one-dimensional photosensors 1316, Paragraphs [0088] and [0170]. The first paragraph explains that any arbitrary combination of emitters can be fired and these would be synchronized with the corresponding receivers. The figure shows the specific pattern described.), and the multiplexer is configured to decouple pixels of the at least one receiving pixel column located in the at least one inactive segment from the plurality of output channels (Pacala et al., Paragraph [0088] Explains that the receivers can be selected based on any corresponding emission pattern.) such that the decoupled pixels are entirely disconnected from the analog readout circuit for a respective reading cycle 

Regarding claim 11 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches The LIDAR system of claim 1, wherein:
	[…], the 2D photodetector array includes a plurality of pixel blocks (Pacala et al., FIGS 2A-D, sensor array 220, Paragraph [0087], States the sensor can be activated in a number of different block configurations based on row.), each block including N pixel rows (Pacala et al., FIGS 2A-D, Paragraph [0088]. States that the blocks can also be controlled by row as well.), and the multiplexer is configured to couple a pixel block of the plurality of pixel blocks for each reading cycle such that the N pixel rows of the coupled pixel block are coupled to the plurality of output channels (Pacala et al., Paragraphs [0087] and [0088], First paragraph states that multiple columns can be read out individually and simultaneously, second states this can also apply for rows. Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040] describes coupling and decoupling pixel groups from analog readout blocks.), while decoupling remaining pixel blocks of the plurality of pixel blocks such that decoupled pixels are entirely disconnected from the analog readout circuit for a respective reading cycle (Pacala et al., FIG. 11, column selecting circuitry 1104, Paragraphs [0166] and [0168]. Non-selected pixels are not readout by the output channels, and thus could be classified as entirely disconnected.).

This combination fails to teach the number of the plurality of output channels is N.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pacala et al., and previously modified with the oblong beam shapes taught by Niclass et al. and the analog readout blocks taught by Kirsch, to also 
parallel without requiring any excess output channels. This predictably allows for faster data readout, while keeping the resolution high and the design of the scanner minimalistic and efficient.

Regarding claim 12 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 11, wherein the coupled pixel block changes for each successive reading cycle (Pacala et al., Paragraphs [0087] and [0088], First paragraph states that the grouping of columns can change by cyclically, second states this can also apply for rows.).

Regarding claim 13 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 11, wherein: 
	the LIDAR transmitter further comprises a plurality of light sources configured to generate the plurality of laser beams upon being activated (Pacala et al., FIG. 3, column of emitters 302), wherein each of the plurality of light sources is configured to generate a different laser beam that corresponds to a different segment of the vertical scanning line (Pacala et al., FIG. 3, column of emitters 302 and illuminating beams 310), wherein each pixel block of the plurality of pixel blocks corresponds to a subset of the plurality of light sources (Pacala et al., FIG. 3, column of emitters 302 and columns of sensors 306); and
	the LIDAR system further comprises a controller configured to select the coupled pixel block of the plurality of pixel blocks to be coupled by the multiplexer for each reading cycle such that the coupled pixel block corresponds to the subset of the plurality of light sources activated for a corresponding reading cycle (Pacala et al., FIGS. 11, column selecting circuitry 1104, Paragraph [0166], 

Regarding claim 14 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches The LIDAR system of claim 1, wherein:
	the number of the plurality of output channels is N (Kirsch, FIG. 3, analog circuit blocks 122, Could be any number.), 
the 2D photodetector array includes a plurality of pixel groups (Pacala et al., FIGS 2A-D, sensor array 220, Paragraph [0087], States the sensor can be activated in a number of different block configurations based on row.), each including multiple pixel rows (Pacala et al., FIGS 2A-D, Paragraph [0088]. States that the blocks can also be controlled by row as well.), and 
the multiplexer is configured to couple each of the plurality of pixel rows to the plurality of output channels (Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040].), wherein each of the plurality of output channels is associated with a corresponding one of the plurality of pixel groups (Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040].), and each of the plurality of output channels is coupled to the multiple pixel rows of the corresponding one of the plurality of pixel groups (Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040], Kirsch describes generic pixel groups, but it could be applied to the multiple row groups described by Pacala et al.).

Regarding claim 16 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 1, wherein:
	the number of the plurality of output channels is N (Kirsch, FIG. 3, analog circuit blocks 122, Could be any number.),

	the multiplexer is configured to interleave a coupling of the plurality of pixel rows to the plurality of output channels (Pacala et al., Paragraph [0123], Describes an interlacing pattern, where the activated emitter and sensor columns are cyclically staggered. This would mean readouts happen in an interleaved pattern.), wherein each of the plurality of output channels is associated with a corresponding one of the plurality of pixel groups (Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040]), and, for each reading cycle, each of the plurality of output channels is coupled to at least one of the multiple pixel rows of the corresponding one of the plurality of pixel groups (Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040], Describes generic pixel groups, but it could be applied to the multiple row groups described by Pacala et al.).

Regarding claim 17 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 16, wherein:
	for a first reading cycle, each of the plurality of output channels is coupled to a first subset of the multiple pixel rows of the corresponding one of the plurality of pixel groups (Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040], Describes generic pixel groups, but it could be applied to the multiple row groups described by Pacala et al.), and 
for a second reading cycle, each of the plurality of output channels is coupled to a second subset of the multiple pixel rows of the corresponding one of the plurality of pixel groups (Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040], Allows for the rerouting of the 

Regarding claim 18 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 17, wherein pixel rows of the first subset of the multiple pixel rows are adjacent to each other (Pacala et al., Paragraphs [0087], [0088], and [0123]. These paragraphs state that multiple adjacent
columns can be activated at once, they can be activated in an interlacing pattern, and this also applies for rows. As such, the device is capable of creating an interlacing pattern, where subsets of the pixels are defined by adjacent rows.), and pixel rows of the second subset of the multiple pixel rows are adjacent to each other (Pacala et al., Paragraphs [0087], [0088], and [0123]. These paragraphs state that multiple adjacent columns can be activated at once, they can be activated in an interlacing pattern, and this also applies for rows. As such, the device is capable of creating an interlacing pattern, where subsets of the pixels are defined by adjacent rows.).

Regarding claim 20 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 1, wherein:
	the number of the plurality of output channels is N (Kirsch, FIG. 3, analog circuit blocks 122, Could be any number.), and 
	the multiplexer is configured to selectively couple the receiving pixels of the at least one receiving column from N adjacent pixel rows of the plurality of pixel rows to the plurality of output 

Regarding claim 21 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches the LIDAR system of claim 1, wherein:
	[…], the LIDAR system further comprising: 
a controller configured to select a first region of the 2D photodetector array including N adjacent pixel rows (Pacala et al., FIGS. 13A and B, column selecting circuitry 1304 and row selecting circuitry 1306. Can select any arbitrary combination of rows and columns, allowing for a region with N adjacent pixel rows.), and a second region of the 2D photodetector array including a plurality of pixel groups (Pacala et al., FIGS. 13A and B, column selecting circuitry 1304 and row selecting circuitry 1306. Can select any arbitrary combination of rows and columns, allowing for a second region of the array including multiple pixel groups.), each of the plurality of pixel groups including multiple pixel rows (Pacala et al., FIGS. 13A and B, column selecting circuitry 1304 and row selecting circuitry 1306. Can select any arbitrary combination of rows and columns. This would be similar to pixel groups described by Paragraphs [0087] and [0088].), wherein each of the plurality of output channels is associated with a corresponding one of the plurality of pixel groups of the second region (Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040], Describes generic pixel groups, but it could be applied to the multiple row groups described by Pacala et al.), 
wherein the multiplexer is configured to: 
while reading out from the first region, couple each of the N adjacent pixel rows of the first region to a corresponding one of the plurality of output channels (Kirsch, FIG. 3, image pixel group 196 and analog circuit blocks 122, Paragraph [0040], Describes generic pixel groups, but this can include individual rows being considered groups.); and


This combination fails to teach the number of the plurality of output channels is N.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pacala et al., and previously modified with the oblong beam shapes taught by Niclass et al. and the analog readout blocks taught by Kirsch, to also include the same number of output channels as selected number of rows per pixel group, or vice versa. By doing so it ensures that every row within the pixel group can be readout in individually and in
parallel without requiring any excess output channels. This predictably allows for faster data readout, while keeping the resolution high and the design of the scanner minimalistic and efficient.
	
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 20190011567 A1), in further view of  Niclass et al. (US 20180341009 A1), Kirsch (US 20150172578 A1), and Dussan et al. (US 20170242108 A1).

Regarding claim 15 Pacala et al., modified in view of Niclass et al. and Kirsch, teaches The LIDAR system of claim 14. 

This combination fails to teach, but Dussan et al. does teach the receiver further comprises:


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pacala et al., and previously modified with the oblong beam shapes taught by Niclass et al. and the analog readout blocks taught by Kirsch, with the analog combining circuit taught by Dussan et al. The reason for this is that combining signals from multiple adjacent pixels yields several predictable benefits, such as increasing the overall signal to noise ratio of the reading, and possibly correcting for any erroneous readings from individual pixels.

Regarding claim 19 Pacala et al., modified in view of Niclass et al., Kirsch, and Dussan et al., teaches the LIDAR system of claim 1, wherein the receiver further comprises:
	an analog combining circuit for each of the plurality of output channels ((Dussan et al., FIGS. 6A-B, Paragraph [0053], Sensor includes a summer circuit to combine the signal from composite pixels. Only one channel in example, so it can be assumed multiple channels would each possess their own
combining circuit.), wherein each analog combining circuit is configured to receive at least two of the electrical signals from the receiving pixels (Dussan et al., Paragraph [0053]), generate a combined signal therefrom (Dussan et al., Paragraph [0053]), and output the combined signal to a corresponding output 
channel. It can be assumed that if there were multiple channels each would have a combining circuit.).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 20190011567 A1), in further view of  Kirsch (US 20150172578 A1).

Regarding claim 22 Pacala et al. teaches a method, comprising:
	oscillating a scanning mirror about a single axis such that a plurality of light beams are projected as vertical scanning lines at different transmission directions into a field of view (FIG. 9A, emitter array 902, MEMS device 904, light pattern 916, and scanning axis 918, Paragraph [0144]), the vertical scanning lines moving horizontally across the field of view as the scanning mirror oscillates about the single axis (Paragraph [0144]); [and]
	receiving a reflected light beam (FIG. 3, reflected column of light 318 and column of photosensors 306, Paragraph [0097]);

Pacala et al. fails to teach, but Kirsch does teach selectively coupling, for each reading cycle of a plurality of reading cycles, receiving pixels of at least one receiving column of a two-dimensional (2D) photodetector array to a plurality of output channels based on a respective transmission direction, while decoupling non-receiving pixels not included in the at least one receiving pixel column from the plurality of output channels such that the non-receiving pixels are entirely disconnected from an analog readout circuit for a respective reading cycle (Pacala et al. FIG. 11, column selecting circuitry 1104, Paragraph [0166] and [0168], Can select column to synchronize with the row, effectively selecting based on estimated receiving direction. This applies in reverse, as non-selected pixels could be classified as 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by Pacala et al. with the analog readout blocks taught by Kirsch. The reason for this is that, if the designer wants readout out the signal from multiple pixels or pixel groups in parallel with one another, then it would obviously require the use of multiple readout channels, that can preferably be configured to readout any desired combination of pixels. This will predictably lead to more flexibility in what results can be read out by the user and allows for a greater number of scan patterns to be accomplished. Additionally, Pacala et al. already describes the selection of pixels for readout based on the emitters being used and the direction they are being emitted in (Pacala et al., FIG. 11, column selecting circuitry 1104, Paragraph [0166]), which is compatible with this multiple readout channel set up.

Regarding claim 23 Pacala et al., modified in view of Kirsch, teaches the method of claim 22, further comprising selectively coupling the plurality of output channels to a first subset of a plurality of pixel rows during a first reading cycle (Pacala et al., FIG. 2B-D, Paragraphs [0086-88], States that the pattern used for columns can also be applied to rows.) and to a second subset of the plurality of pixel rows during a second reading cycle (Pacala et al., FIG. 2B-D, Paragraphs [0086-88], States that the pattern used for columns can also be applied to rows.), the first subset being different from the second subset (Pacala et al., FIG. 2B-D, Paragraphs [0086-88], States that the pattern used for columns can also be applied to rows.).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
	
/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645       
                                                                                                                                                                                                 /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645